It was within the discretion of the trial court to grant a continuance to defendant on account of the absence of some of his witnesses, or to put the prosecution on showing by defendant as to what the witnesses would testify, if present. It does not appear that the discretion was abused in this case, or that any injury resulted to defendant, and the denial of the continuance cannot be pronounced erroneous. Sanderson v. State,168 Ala. 109, 53 So. 109; Caldwell v. State, 203 Ala. 412,84 So. 272.
Defendant's motion for a continuance because the requisite number of jurors were not present for the impaneling of the trial jury is refuted by the record, which shows that 50 jurors were qualified and placed on the list from which the jury was struck. The fact that seven of the regular jurymen, whose names were on the special venire, were engaged in the trial of another case, and not available for the list to be stricken from, was not a good ground of objection to the list presented. Talley v. State, 174 Ala. 101, 57 So. 445.
Defendant's wife testified to his habits of drinking to excess, and that after he shot the deceased he came home and could not walk — being held up by his brother — and was wild; and that she spent the ensuing night at her father's. On the state's objection, defendant's question to her, "Were you afraid to stay with him?" was excluded. This was not error. Her state of mind was not relevant to any issue in the case, and proof of it was not a proper way to illustrate the extent of defendant's drunkenness or mental disturbance.
Dr. Bridges, testifying as an expert for defendant, stated on direct examination that he "could hardly conceive of a man drinking from a quart to a half gallon of liquor a day," as had been hypothesized. On cross-examination he repeated that statement, and defendant's counsel, on rebuttal examination, asked him if he did not know instances where a man had drunk that much. On the state's objection, this question was excluded. The matter inquired about was not in rebuttal, and the question was leading. Its allowance was therefore discretionary with the trial judge, and its exclusion is not reviewable. Treadwell v. State, 168 Ala. 96, 53 So. 290; Barlow v. Hamilton, 151 Ala. 634, 44 So. 657; Prattville, etc., Co. v. McKinney, 178 Ala. 554, 59 So. 498. Moreover, if the witness could not conceive of such excessive drinking, it is very certain that he had never observed it.
In his argument to the jury the solicitor remarked that "there are five men laid in the grave in this country to one in England today from the assassin." Defendant's counsel objected to the remark; the trial judge said it was permissible; and counsel excepted to the ruling, but made no motion to exclude the statement. The mere objection by counsel, not followed by a motion to exclude from the jury, presents no question for review on appeal, as often decided by this court. Lambert v. State, 208 Ala. 42, 93 So. 708, citing B. R. L.  P. Co. v. Gonzalez, 183 Ala. 286, 61 So. 80, Ann. *Page 348 
Cas. 1916A, 543, where the cases are collected, and Sharp v. State, 193 Ala. 22, 28, 69 So. 122.
Charges numbered 2, 3, 8, 16, 19, 20, 29, 37, and 41, refused to defendant, were fully and clearly covered by other given charges, or by the general oral charge.
Refused charges 11, 12, 13, and 18 forbid a conviction of more than manslaughter in the second degree on a finding that defendant "was so drunk that he was incapable of forming the purpose to do a voluntary act"; or that he "was too drunk to perform a voluntary act"; or that he "was so drunk that he was incapable of volition, incapable of voluntarily doing anything, and incapable of entertaining malice." This is not the law. Drunkenness may reduce the degree of the homicide from murder to manslaughter, but it is no defense as to either degree of manslaughter. Laws v. State, 144 Ala. 118(6), 42 So. 40; Bell v. State, 140 Ala. 57 (charge 7, p. 61), 37 So. 281. These charges were properly refused.
Refused charges 4 and 5 were misleading in their predicate of an acquittal on a reasonable doubt of guilt "arising out of any part of the evidence." 4 Michie, Dig. 461, § 559 (8).
Refused charges 28 and 33 were bad in requiring an acquittal of defendant, unless the evidence excluded "every reasonable supposition but that of [his] guilt." Smith v. State, 197 Ala. 193
(15), 72 So. 316; Walters v. State, 19 Ala. App. 92,95 So. 207.
Refused charge 40 required an acquittal, if the jury could "reasonably reconcile the innocence of the defendant with any theory he has advanced by evidence offered in this case." The meaning and application of this instruction is too obscure to require its giving to the jury. It is quite different from charge 16, approved in Sanford v. State, 143 Ala. 78, 82, 85,39 So. 370. But, if we ascribe to it the meaning given it by counsel, it is clearly faulty in pretermitting any belief by the jury in the evidence supporting the respective theories advanced. In any view, however, the bases for conviction and acquittal were so fully and clearly stated by the trial judge to the jury that the refusal of such a charge as this could not have been prejudicial. The instructions were fair, full, and comprehensive, and all that defendant could reasonably expect.
We have considered every point presented by the record, and find no error for reversal of the judgment. It will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.